Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 1 of 33 PageID #: 5607




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                AT CLARKSBURG



                                        )
  BIOGEN INTERNATIONAL GMBH             )
  and BIOGEN MA INC.,                   )
                      Plaintiffs,       )
                                        )
          v.                                Civil Action No. 1:17-cv-116-IMK
                                        )
  MYLAN PHARMACEUTICALS INC.,           )
                                        )
                       Defendant.       )
                                        )



           POST-TRIAL REPLY BRIEF FOR MYLAN PHARMACEUTICALS INC.




  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 2 of 33 PageID #: 5608




                                                          T ABLE OF CONTENTS

  Table of Authorities ...................................................................................................................... iii
  Table of Abbreviations and Conventions ...................................................................................... v
  Introduction .................................................................................................................................... 1
  Argument ....................................................................................................................................... 2
             I.         No “added burden” applies to this or any other invalidity challenge .................... 2
             II.        Biogen’s attempts at identifying written-description support depend on
                        treating the asserted claims as a series of disconnected limitations....................... 3
                        A.          Biogen’s separate arguments about each individual limitation
                                    provide no support for the asserted claims as a whole............................... 4
                                    1.         Treatment of MS ............................................................................ 4
                                    2.         Treatment using DMF .................................................................... 6
                                    3.         The 480 mg dose ............................................................................ 6
                        B.          Biogen’s conclusory argument that the disparate citations are
                                    “linked” through Method 4 does not rescue the claims from
                                    invalidity .................................................................................................... 7
                        C.          Biogen’s efforts to distinguish Novozymes are meritless ........................... 8
             III.       Nuvo confirms the invalidity of the asserted claims ............................................ 11
                        A.          Biogen’s narrow factual distinctions are immaterial to the
                                    fundamental principle that a POSA’s background knowledge and
                                    expectations inform the written-description inquiry ................................ 11
                        B.          Biogen’s arguments about “conflating” obviousness and written
                                    description ignore Nuvo’s central premise ............................................... 14
                        C.          Information not disclosed in the ʼ514 patent’s specification cannot
                                    provide written-description support and does not distinguish Nuvo........ 16
                        D.          Biogen cannot now distinguish its past arguments from the
                                    effective treatment of MS required by the claims .................................... 17
             IV.        Biogen’s unfounded factual assertions and remaining flawed arguments
                        provide no support for its position ....................................................................... 17
                        A.          Biogen’s factual background reflects misplaced focus and
                                    misstates the record .................................................................................. 17
                                    1.         Compliance with the written description requirement
                                               depends on the content of a patent’s specification, not on
                                               the separate knowledge or private statements of an inventor ...... 18
                                    2.         Biogen’s suggestion that it always planned to use a 480 mg
                                               dose during Phase III trials conflicts with its
                                               contemporaneous statements and behavior .................................. 19

                                                                        –i–
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 3 of 33 PageID #: 5609

                                                         T ABLE OF CONTENTS
                                                             (CONTINUED )
                                                                                                                                        Page(s)

                                   3.         Biogen erroneously asserts that the ʼ514 patent’s
                                              specification disclosed using DMF at 480-720 mg per day
                                              “to treat MS” ................................................................................ 20
                        B.         Biogen’s remaining scattered criticisms are meritless ............................. 20
                                   1.         Biogen repurposed its drug-screening application four years
                                              after it was filed ........................................................................... 21
                                   2.         Dr. Lukashev’s testimony is relevant to written description ....... 22
                                   3.         Mylan does not “demand more than written description law
                                              requires” ....................................................................................... 23
                                   4.         Biogen’s criticisms of Dr. Greenberg are baseless ...................... 24
  Conclusion ................................................................................................................................... 25
  Certificate of Service




                                                                       – ii –
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 4 of 33 PageID #: 5610




                                                    T ABLE OF AUTHORITIES

  Cases                                                                                                                          Page(s)

  Alcon Research Ltd. v. Barr Labs, Inc.,
     745 F.3d 1180 (Fed. Cir. 2014)................................................................................................24

  Allergan, Inc. v. Sandoz Inc.,
      796 F.3d 1293 (Fed. Cir. 2015)..........................................................................................18, 19

  Am. Hoist & Derrick Co. v. Sowa & Sons, Inc.,
     725 F.2d 1350 (Fed. Cir. 1984)..................................................................................................3

  Ariad Pharm., Inc. v. Eli Lilly & Co.,
     598 F.3d 1336 (Fed. Cir. 2010) (en banc)..............................................................14, 15, 16, 18

  Atl. Research Mktg. Sys., Inc. v. Troy,
      659 F.3d 1345 (Fed. Cir. 2011)................................................................................................10

  Boston Sci. Corp. v. Johnson & Johnson,
     674 F.3d 1353 (Fed. Cir. 2011)................................................................................................24

  Capon v. Eshhar,
     418 F.3d 1349 (Fed. Cir. 2005)................................................................................................14

  Coal. for Affordable Drugs V LLC v. Biogen MA Inc.,
     IPR2015-01993, Paper 40 (PTAB June 22, 2016) .....................................................................5

  ICU Med., Inc. v. Alaris Med. Sys., Inc.,
     558 F.3d 1368 (Fed. Cir. 2009)................................................................................................15

  In re Moore,
      439 F.2d 1232 (CCPA 1971) ...................................................................................................10

  Intercontinental Great Brands LLC v. Kellogg N. Am. Co.,
      869 F.3d 1336 (Fed. Cir. 2017)..................................................................................................3

  KSR Int’l Co. v. Teleflex Inc.,
     550 U.S. 398 (2007) .................................................................................................................14

  Microsoft Corp. v. i4i Ltd. P’Ship,
     564 U.S. 91 (2011) .................................................................................................................2, 3

  New Hampshire v. Maine,
     532 U.S. 742 (2001) .................................................................................................................17




                                                                   – iii –
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 5 of 33 PageID #: 5611




                                                    T ABLE OF AUTHORITIES
                                                         (CONTINUED )
  Cases                                                                                                                         Page(s)

  Novozymes A/S v. DuPont Nutrition Biosciences APS,
     723 F.3d 1336 (Fed. Cir. 2013)........................................................................................ passim

  Nuvo Pharm. (Ir.) Designated Activity Co. v. Dr. Reddy’s Labs. Inc.,
     923 F.3d 1368 (Fed. Cir. 2019)........................................................................................ passim

  Pegram v. Herdrich,
     530 U.S. 211 (2000) .................................................................................................................17

  Pfizer, Inc. v. Apotex, Inc.,
      480 F.3d 1348 (Fed. Cir. 2007)................................................................................................13

  Purdue Pharma L.P. v. Faulding Inc.,
     230 F.3d 1320 (Fed. Cir. 2000)..................................................................................................3

  Quake v. Lo,
     928 F.3d 1365 (Fed. Cir. 2019)................................................................................................22

  Sanofi-Aventis U.S. LLC v. Mylan GmbH,
     No. 17-9105 (SRC), 2020 WL 1151191 (D.N.J. Mar. 9, 2020) ..........................................8, 23

  Sciele Pharma Inc. v. Lupin Ltd.,
      684 F.3d 1253 (Fed. Cir. 2012)..............................................................................................2, 3

  Synthes USA, LLC v. Spinal Kinetics, Inc.,
     734 F.3d 1332 (Fed. Cir. 2013)................................................................................................14

  Zoltek Corp. v. United States,
      815 F.3d 1302 (Fed. Cir. 2016)................................................................................................14




                                                                  – iv –
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 6 of 33 PageID #: 5612




                     T ABLE OF ABBREVIATIONS AND CONVENTIONS


  ʼ514 patent             U.S. Patent No. 8,399,514

  asserted claims         claims 1-4, 6, 8-13, 15, and 16 of the ʼ514 patent

  Biogen                  plaintiffs Biogen International GmbH and Biogen
                          MA, Inc., collectively

  Br.                     Biogen’s responsive post-trial brief (ECF No. 377)

  DMF                     dimethyl fumarate

  IPR                     inter partes review

  mg                      milligram

  MS                      multiple sclerosis

  Mylan                   defendant Mylan Pharmaceuticals Inc.

  Mylan Br.               Post-trial brief for Mylan (ECF No. 376)

  POSA                    person of ordinary skill in the art

  PTAB or Board           Patent Trial and Appeal Board

  PTO                     United States Patent and Trademark Office

  Tr.                     transcript of bench trial (ECF Nos. 356, 358, 359, 362)

  xx:yy-zz                column xx, lines yy-zz

  § ___                   section of the Patent Act, 35 U.S.C.




                                           –v–
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 7 of 33 PageID #: 5613




                                           I NTRODUCTION

          Biogen’s brief predictably takes the same approach the Federal Circuit has consistently

  rejected. Biogen devotes dozens of pages attempting to divine written description support through

  scattered references to each claim limitation individually. Biogen has next to nothing to say when

  it comes to identifying support anywhere in the ʼ514 patent’s specification for the claimed treat-

  ment methods as an integrated whole. For that crucial analytical step, Biogen relies on amorphous

  “linkages” that allegedly tie together the specification’s generic and disconnected disclosures to

  demonstrate possession of the “narrow and very specific procedure” (Br. 23) recited in the claims.

  To create that construct, Biogen contravenes both facts and law. First, Biogen repeatedly presumes

  disclosures that, in fact, appear nowhere in the specification. Second, Biogen focuses on what the

  inventor allegedly knew rather than what matters under the law: what Biogen shared with the pub-

  lic in the written description.

          At bottom, the ʼ514 patent’s specification was written to describe drug-screening methods.

  The original inventor (Dr. Lukashev) included limited, generic references to treatment methods

  only to illustrate how drugs identified by his methods might eventually be used for treating any of

  myriad neurological diseases. Biogen contends it did not repurpose Dr. Lukashev’s application,

  but the evidence leads to no other logical conclusion. Biogen received its Phase III trial results

  four years after the application was filed, and only then moved to add a new title, a new inventor,

  and all new claims directed to those new results. But to keep the application’s 2007 priority date,

  Biogen could not amend the specification. The result was a gross mismatch between the ʼ514 pa-

  tent’s specification and its narrow, specific method-of-treatment claims.

          If the ʼ514 patent’s specification was genuinely meant to convey possession of specific,

  effective methods for treating MS by administering 480 mg per day of DMF, it certainly could and



                                                –1–
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 8 of 33 PageID #: 5614




  would have said so. Instead, Biogen relies on disconnected references to each separate claim lim-

  itation buried amid generic treatment methods, which include a host of competing possibilities for

  the diseases to be treated and the drugs and dosage levels to be used. In particular, in the entire 28-

  plus column specification, a 480 mg dose of DMF is mentioned precisely once. And even then

  only as one bookend of one dose range among many others, with no reference at all to treating

  MS. That thin reed cannot bear the weight of validity Biogen piles onto it. This is especially so

  considering Biogen’s repeated insistence to the PTO and multiple tribunals that skilled artisans

  would not have expected a 480 mg DMF dose to be effective in treating MS. Nothing in the spec-

  ification comes close to dispelling that expectation. This Court should find the asserted ’514 patent

  claims invalid for lack of written description.

                                              ARGUMENT

  I.      No “added burden” applies to this or any other invalidity challenge

          In reiterating the standard of proof for establishing invalidity, Biogen claims Mylan bears

  an “added burden” because written description allegedly came up during prosecution of the ʼ514

  patent. Br. 15-16. According to Biogen’s theory, that creates an added burden of overcoming def-

  erence afforded to the PTO. Id. Biogen is wrong.

          The same standard applies to all invalidity challenges. The Supreme Court has rejected

  calls for an invalidity standard “that would rise and fall with the facts of each case.” Microsoft

  Corp. v. i4i Ltd. P’Ship, 564 U.S. 91, 109 (2011). The standard does not become “extremely clear

  and convincing evidence” or “crystal clear and convincing evidence” simply because an issue was

  previously considered by the PTO. Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1260 (Fed.

  Cir. 2012). Rather, the notion of deference to agency determinations is reflected in the ordinary

  “clear and convincing evidence” standard itself. Id. Biogen’s suggestion of an enhanced burden

  goes instead to the practical observation that some factfinders may ascribe more weight to evidence

                                                    –2–
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 9 of 33 PageID #: 5615




  not previously considered by the agency. Intercontinental Great Brands LLC v. Kellogg N. Am.

  Co., 869 F.3d 1336, 1350-51 (Fed. Cir. 2017). As a result, new evidence of invalidity that was not

  before the PTO may “‘go further toward sustaining the attacker’s unchanging burden.’” i4i, 564

  U.S. at 110-11 (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1360 (Fed.

  Cir. 1984)); see also Sciele, 684 F.3d at 1260 (same).

          Here Biogen points to undeveloped statements by the examiner, made in support of obvi-

  ousness rather than written-description rejections, to suggest that written description was already

  considered during prosecution. Br. 15 (citing JTX2173 at 388, 890-96). But Biogen elsewhere

  confirms that the PTO ended prosecution having “never made any rejection for lack of written

  description support.” Br. 14. Biogen cannot have it both ways. In any event, the examiner’s iso-

  lated, cryptic statements merit no special consideration. More importantly, the extensive argu-

  ments and testimonial and documentary evidence regarding written description developed at trial

  were not before the PTO and, if anything, are therefore due added weight toward sustaining

  Mylan’s invalidity challenge. Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1329 (Fed.

  Cir. 2000); Sciele, 684 F.3d at 1260.

  II.     Biogen’s attempts at identifying written-description support depend on treating
          the asserted claims as a series of disconnected limitations

          As Mylan explained in its opening brief, and Biogen does not dispute (see Br. 36-39), a

  patent’s specification must demonstrate possession of each claim “as an integrated whole rather

  than as a collection of independent limitations” to satisfy the written description requirement. No-

  vozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013). Never-

  theless, Biogen’s affirmative written-description analysis focuses almost exclusively on address-

  ing each claim limitation in isolation. Regarding the claimed methods as an integrated whole,

  Biogen offers only cursory and nebulous assertions—specifically, that the separate passages cited


                                                 –3–
  11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 10 of 33 PageID #: 5616




   for each individual limitation were somehow “link[ed]” through Method 4 in the specification. Br.

   18-24. Biogen’s ill-defined theory finds no support in the specification. And Biogen’s effort to

   show disclosure of each limitation separately cannot substitute for disclosure demonstrating pos-

   session of the specifically claimed treatment methods as a whole.

           A.     Biogen’s separate arguments about each individual limitation provide no
                  support for the asserted claims as a whole

                  1.      Treatment of MS

           Biogen first attempts to establish that the ʼ514 patent’s specification focuses on MS “from

   beginning to end.” Br. 18. But Biogen does not contend any cited passage demonstrates possession

   of the claimed methods for treating MS by administering 480 mg per day of DMF. And none does.

   For example, Biogen cites the title and abstract of the ʼ514 patent. Br. 18. But the title was intro-

   duced in 2011 during prosecution and cannot provide written description support. DTX1656 at 11.

   Moreover, the abstract refers to MS only with respect to possible uses for new drugs identified via

   the disclosed screening methods, while therapeutic methods are described as directed more gener-

   ally to “neurological disease.” JTX2000 Abstract. Biogen also cites a background description of

   MS, but that discussion does not identify any treatment methods, much less the specific treatment

   methods using 480 mg of DMF recited in the claims. See Br. 18-19 (citing JTX2000 1:12-52).

           Biogen also relies heavily on Method 4. Biogen posits that “discussions of Method 4 re-

   peatedly emphasize that MS is the neurological disease targeted for treatment,” Br. 19 (emphasis

   added), but that conclusion runs contrary to the underlying disclosures. In every instance, the spec-

   ification describes Method 4 as targeted toward broad categories of neurological or demyelinating

   diseases, of which MS is just one of over thirty possibilities. JTX2000 8:24-28, 8:34-53, 3:1-4,

   3:10-14, 4:30-38, 16:18-65; Tr. 300:4-301:11 (Lukashev). Biogen also suggests that Method 4

   addresses the “hallmarks” of MS, Br. 19, but the patent’s highly generalized description taught


                                                  –4–
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 11 of 33 PageID #: 5617




   that only “some embodiments” of Method 4 affect “at least one of” several pathologies, including

   but not limited to demyelination, JTX2000 8:39-51, 4:33-38. Many other neurological diseases,

   and even demyelinating neurological diseases, are described in the specification as potential tar-

   gets for treatment. Biogen fails to acknowledge or address any of these facts. JTX2000 16:18-65.

   The specification’s broad, generic sweep makes sense in the context of its primary focus on meth-

   ods for screening and uncovering new drugs that could be valuable if effective against any neuro-

   logical condition. Nothing about Method 4 is specific to MS, much less specific for treating MS

   with the specified drug at the dose recited in the asserted claims.

           Biogen also highlights Example 3 of the ʼ514 patent, which describes methods to test can-

   didate drugs for Nrf2 activation using EAE mice. Br. 18, 20 (citing JTX2000 20:63-22:18); Tr.

   413:5-415:14 (Greenberg); Tr. 291:8-292:23, 298:1-5 (Lukashev). As Mylan explained in its open-

   ing brief, Example 3 was not in the specification by the original filing date in 2007 and therefore

   cannot provide written-description support.1 The inventors’ testimony confirms the specification’s

   three Examples are not related at all to the clinical treatment of MS. See § IV.B.2, infra; Tr. 414:11-

   415:14, 459:4-23 (Greenberg). Biogen points to portions of the specification that describe EAE

   mice as suitable for testing whether a compound can “slow or prevent neurodegeneration (includ-

   ing demyelination and neuronal death).” JTX2000 16:66-17:45. Consistent with Dr. Wynn’s tes-

   timony, that indicates only that EAE mice could be used “for studying compounds,” not for demon-

   strating efficacious treatments. Tr. 483:10-19 (Wynn); see also Tr. 413:1-415:14 (Greenberg).




           1
             Biogen appears to suggest that including Example 3 by its later non-provisional filing
   date in 2008 could suffice for written description purposes. Br. 20 n.4. Biogen has consistently
   relied on the original 2007 priority date when combating prior art, so it cannot now shift to a later
   priority date for written-description purposes. See Coal. for Affordable Drugs V LLC v. Biogen
   MA Inc., IPR2015-01993, Paper 40 at 1 (PTAB June 22, 2016); ECF No. 376-1, App. 1, Ex. A at
   4, 11-13.

                                                   –5–
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 12 of 33 PageID #: 5618




   Thus, even if considered, those references to EAE mice would at most indicate possession of meth-

   ods for identifying compounds that might someday be used for treating at least one neurological

   disease. They do not demonstrate possession of specific methods for effectively treating MS using

   a specific dose of a specific drug, as claimed.

                  2.      Treatment using DMF

           Biogen next seeks to establish that the specification describes treatments using DMF. Br.

   20-21. All of Biogen’s citations, however, refer to DMF generally for use in treating generic neu-

   rological diseases, not at a specific dose for effectively treating MS. JTX2000 3:1-4, 4:29-32, 8:24-

   28, 8:34-53, 11:47-50, 18:58-62; see also Tr. 407:3-408:3 (Greenberg). Biogen also briefly in-

   vokes Examples 1-3, but those do not help either because they relate only to methods of screening

   for compounds capable of exhibiting the same activity as DMF (Nrf2 modulation), not methods of

   treating MS in a patient. Tr. 409:17-415:14 (Greenberg); see also § IV.B.2, infra. And as noted

   previously, Example 3 was absent from the specification when it was originally filed in 2007.

                  3.      The 480 mg dose

           Finally, Biogen turns to the claimed 480 mg dosage level. Br. 21-23. Biogen cites Method

   4 and definitions for “therapeutically effective amount,” but those disclosures do not identify a

   480 mg dose. Instead, they generally reference neurological disease without specificity for MS, or

   even for demyelinating disorders. JTX2000 4:29-32, 5:52-59, 8:39-44. The lone reference to 480

   mg anywhere in the ʼ514 patent’s specification occurs ten columns later and again includes no

   reference to MS or to the treatment of any particular disorder. JTX2000 18:62.

           According to Biogen, the dosage range of 480-720 mg is the “narrowest, most preferred

   range” in the specification, and juxtaposing 480 mg as one end of a range also bound by 720 mg

   supposedly would have drawn a POSA specifically to a 480 mg dose. Br. 22. However, while 480-



                                                     –6–
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 13 of 33 PageID #: 5619




   720 mg is the narrowest disclosed range, it is not identified in any way as the preferred range and

   it is not “linked” to treatment of MS. JTX2000 18:52-64. More fundamentally, Biogen does not

   explain how the specification’s single, bare reference to 480-720 mg conveys possession of meth-

   ods specifically using a 480 mg dose for treating MS, particularly when the specification also

   presents 240 mg—a dose POSAs would have known to be ineffective for MS treatment—as

   equally “linked” to 720 mg. JTX2000 18:61; Tr. 522:9-22 (Wynn) (POSA would not believe 240

   mg dose was effective to treat MS despite “linkage” to 720 mg dose). Biogen also does not dispute

   that the disclosed dosage information includes dosage amounts and factors influencing dosage

   selection that a POSA would have known were inapplicable to MS treatment. See Mylan Br. 18

   (citing Tr. 512:22-514:21 (Wynn)); see also JTX2000 18:39-44; Tr. 520:17-522:8 (Wynn)).

           B.     Biogen’s conclusory argument that the disparate citations are “linked”
                  through Method 4 does not rescue the claims from invalidity

           Despite lengthy discussions addressed to each separate limitation, Biogen’s brief contains

   only a single paragraph directed to the ultimate issue: whether the specification demonstrates pos-

   session of the claimed methods—treating MS with DMF at 480 mg per day—as a whole. Br. 23-

   24. On that ultimate question, Biogen has very little to say and even less to cite from the specifi-

   cation itself—just a single, heavily edited quotation that refers to Method 4 but again says nothing

   about treating MS or using any specific drug dose. Br. 23 (quoting JTX2000 8:39-44). Biogen’s

   conclusory assertions about “link[ing] these elements through treatment Method 4” cannot substi-

   tute for actual disclosure anywhere in the ʼ514 patent’s specification demonstrating possession of

   the “narrow and very specific” treatment methods recited in the claims.

           In the entire specification, the 480 mg dose at the heart of the claimed methods appears just

   one time. That solitary reference to 480 mg, divorced from any discussion of MS treatment and

   buried without emphasis or further explanation in a range of dosage levels among a list of other


                                                   –7–
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 14 of 33 PageID #: 5620




   dose ranges, is the thinnest of reeds to bear the full weight of the ʼ514 patent claims. “[T]here must

   be enough included [in the specification] to convince a POSA that the inventor possessed the in-

   vention.” Sanofi-Aventis U.S. LLC v. Mylan GmbH, No. 17-9105 (SRC), 2020 WL 1151191, at

   *28 (D.N.J. Mar. 9, 2020). Here, the specification lacks disclosure to demonstrate actual posses-

   sion of claims to effective MS treatment methods combining the recited limitations, particularly

   in view of the skepticism by those skilled in the art regarding doses below 720 mg.

           C.     Biogen’s efforts to distinguish Novozymes are meritless

           The Federal Circuit’s core holding in Novozymes was that providing “formal textual sup-

   port for each individual limitation” of a claim does not satisfy the written description requirement

   if the specification fails to describe the claimed subject matter as the unified whole “that those

   limitations together define.” 723 F.3d at 1349. The specification must guide a POSA, having “no

   foreknowledge” of the specific method claimed, toward that particular method as one the patentee

   had actually described as his or her invention by the applicable filing date. Id. One cannot simply

   work backward from the claims and piece together “an amalgam of disclosures plucked selec-

   tively” from disparate portions of the specification. Id.

           As Mylan has explained, this case matches Novozymes both in its facts and in the improper,

   reductionist approach to written description advanced by the patentee. Mylan Br. 20-23. In each

   case, a patentee motivated by post-filing developments introduced new claims into an old applica-

   tion disclosing a different invention. See Novozymes, 723 F.3d at 1340-43. In Novozymes, as here,

   each individual limitation of the new claims was expressly mentioned at least once in the original

   specification. See id. at 1341-42. And in each case, the patentee attempted to compensate for the

   specification’s failure to describe those limitations together as an integrated whole by focusing

   instead on the disconnected disclosures of each separate limitation. See id. at 1345, 1349.



                                                   –8–
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 15 of 33 PageID #: 5621




           Biogen does not dispute those controlling principles. Br. 36-37. Nor did it take a different

   approach in its efforts to demonstrate sufficient written-description support. See id. at 18-24. Bio-

   gen instead advances unfounded factual distinctions and a series of straw-man arguments, but

   nothing changes the fundamental failure of the ʼ514 patent’s specification to describe the later-

   claimed treatment methods.

           Biogen’s purported factual distinctions do not meaningfully distinguish Novozymes and

   find no basis in the specification. To begin, Biogen suggests the ʼ514 patent’s claims differ from

   Novozymes because, it contends, “all elements of the claimed invention are explicitly disclosed

   with clear blaze marks and linked in the patent specification.” Br. 37. All elements of the Novo-

   zymes claims were likewise explicitly disclosed, but that was not enough. 723 F.3d at 1349. As far

   as purported blaze marks and “links” in the specification, Biogen tellingly cites its own briefing

   rather than the ʼ514 patent. Biogen further presumes disclosures that simply do not exist in the

   specification. Method 4 does not identify “a method of treating multiple sclerosis,” Br. 37; it

   merely suggests generalized methods of treating any neurological disease using any of a wide array

   of compounds with at least some structural similarity to DMF. JTX2000 3:1-4, 4:29-38, 8:34-53.

   Nor does the specification teach “a preference” for treating MS or for using DMF (a known com-

   pound) over new drugs discovered through its screening methods, and it does not describe 480-

   720 mg/day as a “most preferred” dose range. Compare Br. 37, with JTX2000 16:18-65, 4:56-59,

   9:22-53, 18:52-64.

           Biogen’s unfounded conclusion that “the invention is specifically disclosed and highlighted

   as preferred” cannot be squared with a specification that, at most, referred to each limitation indi-

   vidually and never described any method for treating any particular disease, using any particular

   drug, at any particular dose. Had the claimed methods been “specifically disclosed” as a unified



                                                  –9–
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 16 of 33 PageID #: 5622




   whole, as Biogen asserts, one would expect a supporting citation to show where that occurred.

   Biogen cannot provide one because none exists.

           Biogen attempts to justify its approach of working backward from the claims to selectively

   pluck disclosures aligning with each claim limitation by asserting that “[a] proper written descrip-

   tion analysis starts with the claims.” Br. 37-38 (citing In re Moore, 439 F.2d 1232, 1235 (CCPA

   1971)). That proposition is true as far as it goes, but it has no bearing here. Courts must know what

   a patent claim means to reach an informed conclusion about whether the specification supports it.

   Atl. Research Mktg. Sys., Inc. v. Troy, 659 F.3d 1345, 1354-55 (Fed. Cir. 2011) (“Claim construc-

   tion is inherent in any written description analysis.”); Moore, 439 F.2d at 1235 (“For this reason,

   the claims must be analyzed first in order to determine exactly what subject matter they encom-

   pass.”). In Moore, the court had to decide an unresolved issue of claim construction before reach-

   ing the contingent written-description dispute. 439 F.2d at 1234-35. There is no unresolved con-

   struction here, see Br. 31 n.5, so Moore’s reference to claims being “analyzed first” is irrelevant.

           Novozymes emphasized that written-description law requires assessing the specification

   from the perspective of “one with no foreknowledge” of the claims to determine whether the spec-

   ification would have guided a POSA to the specifically claimed subject matter as something the

   inventor had actually invented by the time of filing. 723 F.3d at 1349. Just as in Novozymes, the

   specification of the ʼ514 patent fails to describe any method that actually satisfies the claims.

   Nonetheless, Dr. Wynn took exactly the type of prohibited, hindsight-driven approach that was

   rejected by the Federal Circuit. See id. at 1349.

           Biogen raises a series of other similarly irrelevant arguments. Mylan did not assert that all

   claim limitations must be “included in a single paragraph” or identified in the specification as

   “most preferred,” or that inoperative embodiments “negate[ ] written description support.” Br. 37-



                                                  – 10 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 17 of 33 PageID #: 5623




   39. What Mylan has asserted is that § 112 requires the specification to describe the claimed meth-

   ods as a whole and “describe an invention understandable to a skilled artisan and show that the

   inventor actually invented the invention claimed.” Novozymes, 723 F.3d at 1344 (alteration omit-

   ted); Br. 38 (quoting same). Because the ʼ514 patent’s specification fails to provide that necessary

   support as to its claims as a whole, those claims are invalid under Novozymes and § 112.

   III.    Nuvo confirms the invalidity of the asserted claims

           Biogen’s main response to Nuvo as binding precedent is an effort to cabin that case strictly

   to its particular facts. Br. 29 (describing Nuvo’s holding as “based on the facts in that case”); see

   generally id. at 29-34. Biogen correctly observes that Nuvo did not “change the basic principles of

   the written description law.” Br. 29. Nor could it. Rather, Nuvo illustrated the correct application

   of those principles to a case closely resembling this one. Despite Biogen’s desire to limit Nuvo to

   its precise facts, the Federal Circuit made its ruling precedential for a reason, and its guidance

   confirms the lack of written description for Biogen’s asserted claims.

           A.     Biogen’s narrow factual distinctions are immaterial to the fundamental
                  principle that a POSA’s background knowledge and expectations inform
                  the written-description inquiry

           In Nuvo, the Federal Circuit addressed claims to a drug formulation that required efficacy

   for achieving a stated functional effect—specifically, an uncoated proton-pump inhibitor (PPI)

   effective to raise gastric pH. Nuvo Pharm. (Ir.) Designated Activity Co. v. Dr. Reddy’s Labs. Inc.,

   923 F.3d 1368, 1379 (Fed. Cir. 2019). But the “record evidence demonstrate[d] that a person of

   ordinary skill in the art would not have known or understood that uncoated PPI is effective.” Id. at

   1380. Because the specification provided “nothing more than the mere claim that uncoated PPI

   might work, even though persons of ordinary skill in the art would not have thought it would

   work,” the specification was “fatally flawed” and the claims were held invalid. Id. at 1381.



                                                  – 11 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 18 of 33 PageID #: 5624




           Biogen argues that Nuvo’s focus on the knowledge and expectations of a POSA is categor-

   ically inapposite here. According to Biogen, that is because the POSA’s skepticism was “conceded

   by the patent specification” in Nuvo, while “there is no corresponding teaching in the ʼ514 patent

   cautioning against the claimed 480 mg/day dose or indicating it would not be effective” and the

   specification in fact teaches that the 480 mg dose is “effective.” Br. 30.2 Biogen’s superficial at-

   tempts to distinguish Nuvo miss on the facts and, more importantly, ignore the baseline legal prin-

   ciples illustrated in Nuvo’s analysis.

           First, Nuvo’s holding did not turn on, and was not limited to, what part of the record indi-

   cated that POSAs would not have expected an uncoated PPI to work as claimed. What mattered

   was that POSAs would not have expected an uncoated PPI to work as claimed, irrespective of how

   that fact was established: “the record evidence demonstrates that a person of ordinary skill in the

   art would not have known or understood that uncoated PPI is effective.” Nuvo, 923 F.3d at 1380

   (emphasis added). Indeed, in Nuvo that conclusion was driven by the patentee’s own nonobvious-

   ness positions invoking POSAs’ skepticism and contrary expectations—just like in this case. See

   923 F.3d at 1377 (“[T]he district court found upon Nuvo’s insistence as part of its obviousness

   analysis that [POSAs] would not have expected uncoated PPIs to be effective ….”).

           Second, the ʼ514 patent specification’s generic statement that “an effective dose” may be

   any within a long list of ranges provides no basis to distinguish Nuvo. JTX2000 18:52-64. That

   cursory statement does not point specifically to a 480 mg dose among any of the other myriad

   dosage levels in those ranges, nor does the specification identify what such doses might be




           2
            Biogen similarly asserts that “there was no teaching in the prior art that a 480 mg/day
   dose was ineffective,” Br. 32, but Biogen’s own arguments defy that contention. ECF No. 315-13
   ¶¶ 89, 168 (“[I]n view of the prior art at the time of the invention, one of ordinary skill would not
   have selected a daily dose of 480 mg.”).

                                                  – 12 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 19 of 33 PageID #: 5625




   “effective” for. Furthermore, Nuvo rejected similarly empty allusions to uncoated PPI being “ef-

   fective.” 923 F.3d at 1379-80. That did not suffice in Nuvo, and it does not suffice here.

           Third, and most importantly, Nuvo’s reasoning is directly applicable. Biogen quotes the

   critical point: the Nuvo patents were invalid because the inventor chose to claim an effective treat-

   ment but did not adequately describe that efficacy “so as to demonstrate to ordinarily skilled arti-

   sans that he possessed and actually invented what he claimed,” particularly where the POSA would

   not have expected that treatment to work. Br. 30-31 (quoting Nuvo, 923 F.3d at 1383-84).

           So too here. The record contains considerable evidence that a POSA would not have ex-

   pected the 480 mg/day dosage of DMF to treat MS as claimed, much of it from statements by

   Biogen’s own witnesses, including Dr. Wynn, and by Biogen itself. Mylan Br. 14-15. Biogen re-

   sponds by attempting to draw a distinction between “not having an expectation that a claimed

   invention will work” and having an expectation that it would “fail to achieve the claimed, desired

   result.” Br. 31-33. Biogen has repeatedly asserted unexpected results—that a POSA would not

   have expected 480 mg/day DMF to effectively treat MS as claimed. E.g., JTX2173 at 236 ¶ 14;

   Tr. 501:17-25, 502:8-23, 526:7-11 (Wynn) (POSAs would “not think to even study a 480-milli-

   gram dose” and efficacy was “especially surprising”); ECF No. 376-1, App. 1, Ex. A at 3; JTX2173

   at 455. But an “unexpected result” does not mean a result achieved where POSAs had no prior

   expectation either way. It means a result contrary to what a POSA would have expected. Pfizer,

   Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (explaining that properly evaluating

   whether something was unexpected requires considering “what properties were expected”) (em-

   phasis added). Accordingly, no daylight exists between (1) Biogen’s consistent assertions that it

   would have been unexpected for the claimed treatments to work, and (2) expecting that the claimed




                                                  – 13 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 20 of 33 PageID #: 5626




   treatment would not work. Biogen’s purported distinction makes no difference and provides no

   basis for distinguishing Nuvo.3

           B.     Biogen’s arguments about “conflating” obviousness and written description
                  ignore Nuvo’s central premise

           Scattered throughout Biogen’s brief is a recurring contention that evidence relevant to ob-

   viousness must remain separate from written description because, Biogen contends, obviousness

   concerns “the expectation of skilled artisans before reading the patent” while written description

   concerns what the “skilled artisan would understand after reading the patent.” Br. 32; see also id.

   at 17, 27, 31-34, 39. Both doctrines, however, are assessed through the eyes of a POSA, and the

   POSA brings the same perspective—including the same background knowledge and expecta-

   tions—to the table whether considering the prior art or considering the patent specification. See

   Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351, 1356-57 (Fed. Cir. 2010) (en banc)

   (written description analyzed from a POSA’s perspective); KSR Int’l Co. v. Teleflex Inc., 550 U.S.

   398, 420 (2007) (same, obviousness). Biogen itself confirms this, noting that written description

   must be analyzed “in the context of the state of knowledge at the time of the invention.” Br. 28

   (citing Zoltek Corp. v. United States, 815 F.3d 1302, 1308 (Fed. Cir. 2016), and Capon v. Eshhar,

   418 F.3d 1349, 1357-59 (Fed. Cir. 2005)).

           As an initial matter, Dr. Wynn conceded on cross examination that even after seeing the

   ’514 patent specification, a skilled artisan still would not know that the 480 mg DMF dose was an

   effective MS treatment. Tr. 527:6-528:21 (Wynn). That should be a dispositive point. Regardless,




           3
            Biogen also attempts to distinguish Synthes USA, LLC v. Spinal Kinetics, Inc., 734 F.3d
   1332 (Fed. Cir. 2013), on grounds that Synthes purportedly “did not concern a skilled artisan’s
   expectations about whether the claimed invention would work.” Br. 31. Biogen misses the point.
   Mylan cited Synthes to confirm that evidence beyond the specification can inform whether claims
   lack adequate written description support in the eyes of a POSA. Mylan Br. 16.

                                                 – 14 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 21 of 33 PageID #: 5627




   the common thread of the POSA’s perspective running through obviousness and written descrip-

   tion guided the result in Nuvo. The Federal Circuit’s written-description analysis expressly relied

   on facts established in the context of the patentee’s nonobviousness case—namely, that a POSA

   would not have expected the drug formulation to be effective as claimed. Nuvo, 923 F.3d at 1374-

   75, 1377, 1380-81. In view of that background skepticism, the specification’s limited, conclusory

   statements regarding efficacy were not enough to convince a POSA that the inventor had “actually

   invented what he claimed.” Id. at 1380-81.

           In the same way, the record evidence showing that a POSA would not have expected a 480

   mg dose of DMF to treat MS illustrates the perspective a POSA would have brought when reading

   the specification and confirms the lack of sufficient written description. The ʼ514 patent’s single

   reference to the 480 mg dose appears among an extended list of other doses, stands apart from any

   mention of MS, and is found in a specification focused on drug screening that lacks any integrated

   description of the claimed method. That would not have sufficed to convince an already skeptical

   POSA that the inventor had actually invented and possessed the claimed MS treatment by the time

   of filing. It is inconceivable that the specification’s single, disconnected, and unexplained refer-

   ence to 480 mg would dispel all the POSA’s skepticism and contrary expectations about that dose

   as an effective MS treatment.

           If anything, legal standards differentiating obviousness from written description reinforce

   the inadequacy of the ʼ514 patent’s specification. To provide adequate written description for a

   claim, a patent’s specification must provide even more fulsome disclosure of the invention than

   would be required in the prior art to render the same claim obvious. ICU Med., Inc. v. Alaris Med.

   Sys., Inc., 558 F.3d 1368, 1378-79 (Fed. Cir. 2009); Ariad, 598 F.3d at 1352 (“[A] description that

   merely renders the invention obvious does not satisfy the [written description] requirement.”).



                                                 – 15 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 22 of 33 PageID #: 5628




           Finally, Biogen’s suggestion that Nuvo dooms “all non-obvious inventions” to invalidity

   for lack of written description makes little sense. Br. 33-34. Anyone that has truly devised an

   invention that would have been nonobvious to a POSA has the power to enlighten POSAs every-

   where—regardless of POSAs’ preconceived beliefs—by fully describing the invention. Moreover,

   an inventor seeking a patent has a statutory duty to do so under § 112 in return for the exclusive

   rights conferred by a patent. See Ariad, 598 F.3d at 1345 (disclosure is “the quid pro quo of a

   patent”).4

           C.     Information not disclosed in the ʼ514 patent’s specification cannot provide
                  written-description support and does not distinguish Nuvo

           Biogen briefly attempts to distinguish Nuvo by arguing that Dr. O’Neill “had far more than

   a ‘general concept’” of the invention, citing testimony purportedly showing Dr. O’Neill’s “specific

   belief” in a 480 mg dose. Br. 36. But any such “specific belief” is irrelevant to establishing written

   description if not provided in the patent’s specification, and the cited trial testimony pertains only

   to Dr. O’Neill’s purported private statements. See § IV.A.1, infra; Tr. 565:12-15, 572:6-11

   (O’Neill) (describing the 480 mg dose as a “hypothesis” that “could work”). In Nuvo, the inven-

   tor’s testimony about having only a “general concept” of the invention confirmed that the specifi-

   cation lacked sufficient disclosure because the inventor admittedly lacked the necessary actual

   possession at the time of filing. See 923 F.3d at 1381. But the converse proposition does not hold.

   Testimony about Dr. O’Neill’s private comments to colleagues at Biogen, even if true, would at

   most establish that he could have described the claimed MS treatment methods, but it says nothing

   about whether the specification of the ʼ514 patent actually did so. Here, as in Nuvo, it did not.




           4
             For all these reasons, Biogen’s criticism of Dr. Greenberg for considering “evidence re-
   lating to the issue of the non-obviousness of the claimed invention” misses the mark. Br. 27.

                                                  – 16 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 23 of 33 PageID #: 5629




           D.      Biogen cannot now distinguish its past arguments from the effective
                   treatment of MS required by the claims

           Biogen appears to argue that it can now disavow its prior assertions regarding unexpected

   results by suggesting that those statements, aimed at saving the asserted claims from obviousness,

   concerned one type of efficacy, while the claims now actually require something else. Br. 34-35.

   As explained in Mylan’s opening brief, Biogen has repeatedly argued it was unexpected that 480

   mg of DMF would effectively treat MS to overcome obviousness challenges against the asserted

   claims. Mylan Br. 13-16. Biogen cannot suddenly change course and distinguish between its own

   past arguments and the very patent claims those arguments were asserted to protect. See New

   Hampshire v. Maine, 532 U.S. 742, 749 (2001) (holding that judicial estoppel “prevents a party

   from prevailing in one phase of a case on an argument and then relying on a contradictory argument

   to prevail in another phase”) (quoting Pegram v. Herdrich, 530 U.S. 211, 227 n.8 (2000)).

   IV.     Biogen’s unfounded factual assertions and remaining flawed arguments provide no
           support for its position

           Beyond its failed attempts to identify any written-description support for the claimed meth-

   ods as a whole or substantively distinguish controlling Federal Circuit precedent, Biogen’s brief

   contains a series of misstatements and legally erroneous arguments. Those additional issues are

   addressed briefly below.

           A.      Biogen’s factual background reflects misplaced focus and misstates the
                   record

           Several aspects of the factual background presented in Biogen’s brief warrant reply, in-

   cluding its emphasis on an inventor’s subjective knowledge rather than the objective disclosures

   in the ʼ514 patent, its revisionist narrative regarding its preferences for the Phase III trial, and its

   inaccurate description of the ʼ514 patent’s specification.




                                                   – 17 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 24 of 33 PageID #: 5630




                   1.      Compliance with the written description requirement depends on the
                           content of a patent’s specification, not on the separate knowledge or
                           private statements of an inventor

           Biogen goes into great detail regarding Dr. O’Neill’s inventive process and purported ad-

   vocacy for testing a 480 mg dose during internal deliberations at Biogen. Br. 1-9, 12; see also id.

   33, 36.5 But this is not an inventorship dispute. Dr. O’Neill’s subjective beliefs and internal, private

   statements to other Biogen personnel have no bearing on the operative question here—whether the

   claimed treatment methods were adequately described to the public in the specification of the ʼ514

   patent. “[A]ctual ‘possession’ or reduction to practice outside of the specification is not enough.

   Rather … it is the specification itself that must demonstrate possession.” Ariad, 598 F.3d at 1351-

   52 (emphasis added).

           The Federal Circuit’s decision in Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293 (Fed. Cir.

   2015), frequently cited by Biogen (at 1, 16, 17), is more supportive of Mylan. There the court

   found “the district court erred by relying on [an] undisclosed clinical protocol to support its written

   description determination” because the protocol was “not part of the specifications of the asserted

   patents. It should not form the basis of the written description inquiry, even if it shows that the

   inventors had invented the claimed invention before the time of filing. The written description

   requirement requires possession as shown in the specification, not as shown by prior experimental

   work.” Id. at 1309. Thus, for example, Biogen’s reliance (at 3-4) on Dr. O’Neill’s “insight into an

   effective dose of DMF for treating MS” as a result of an undisclosed confidential due diligence

   review is entirely irrelevant to written description.




           5
              After receiving IPR obviousness decisions in its favor before the second day of trial,
   Biogen removed Dr. O’Neill (and Dr. Dawson) from its witness list and refused to present them
   for live trial testimony.

                                                   – 18 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 25 of 33 PageID #: 5631




                  2.      Biogen’s suggestion that it always planned to use a 480 mg dose
                          during Phase III trials conflicts with its contemporaneous
                          statements and behavior

           Biogen’s background discussion suggests it always planned to include the 480 mg DMF

   dose in its Phase III trial, regardless of the FDA’s request to do so. Br. 8-10. That is inconsistent

   with the record. Every record citation Biogen offers to demonstrate that it had “begun prepara-

   tions” for testing the 480 mg dose before meeting with the FDA ties back to the same one thing: a

   single mathematical calculation Biogen performed to determine how many additional patients

   would be required if its test protocols were adjusted to include a 480 mg dose. Br. 9; see JTX2091

   at 2; JTX2100 at 2; JTX2133 ¶37; JTX2013 ¶¶ 94, 98; Tr. 689:11-690:15, 691:18-692:12 (Daw-

   son); Tr. 374:1-20 (Bozic); Tr. 671:21-672:9, 653:24-654:19 (Lansden). Beyond that limited, pen-

   and-paper exercise, Biogen has failed to identify any other contemporaneous evidence of plans or

   preparations to test 480 mg before the FDA required it.

           Furthermore, the record shows that Biogen viewed the 480 mg dose as a “contingency

   plan” if the FDA was not satisfied with testing only the 720 mg dose (as Biogen preferred).

   JTX2100 at 2. At the time, Biogen described the calculations it relies on here as determining the

   necessary study size “if a 480mg dosing arm needs to be added to the Phase 3 protocols” or “if [a]

   480mg dosing arm is required.” JTX2142 at 1-2; see also JTX2091 at 2. Even after the FDA

   encouraged Biogen to include the 480 mg dose, Biogen resisted and maintained that its original

   design testing 720 mg alone remained the best choice. PTX108 at 7-8; see also DTX1584 at 8-9

   (“Changes required” as a result of August 2006 FDA meeting included adding 480 mg/day testing

   arm); JTX2044 at 5-6. The record shows that Biogen never included a 480 mg dose in its own

   Phase III proposals to FDA and pushed back against the agency’s suggestion before ultimately

   relenting. Biogen’s current rationalizations cannot change the contemporaneous record.



                                                  – 19 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 26 of 33 PageID #: 5632




                  3.      Biogen erroneously asserts that the ʼ514 patent’s specification
                          disclosed using DMF at 480-720 mg per day “to treat MS”

           Biogen’s factual background barely addresses the content of the ʼ514 patent itself. Br. 10-

   11. Nevertheless, that brief discussion fundamentally misstates the specification’s disclosures. For

   one, Biogen represents that its earliest priority application included “specific disclosure of using

   ‘from about 480 mg to about 720 mg per day’ DMF to treat MS.” Br. 11 (citing JTX2182 at 2, 36)

   (emphasis added). But the cited pages of the application make no mention of MS or any other

   disease, JTX2182 at 2, 36, nor does any other part of the application provide the “specific disclo-

   sure” that Biogen casually imputes. Biogen similarly overstates the application’s disclosure by

   declaring that it described 480-720 mg as the “most preferred” dose range. Br. 11 (citing JTX2182

   at 36). The cited text does not identify any dose range as preferred—it lists a series of “example”

   dose ranges while teaching that a doctor may determine appropriate dosage. JTX2182 at 36. And

   Dr. Wynn admitted that “from reading” the specification “I don’t know that 480 would be the

   preferred dose for treating MS.” Tr. 525:15-25. Those wishful depictions in Biogen’s “factual

   background” are emblematic of Biogen’s repeated efforts to recast and reimagine the actual dis-

   closures of the ʼ514 patent—throughout its brief here, and ever since receiving the Phase III trial

   results during prosecution.

           B.     Biogen’s remaining scattered criticisms are meritless

           As explained above, the asserted claims are invalid under binding Federal Circuit prece-

   dent, including Novozymes and Nuvo. Biogen’s handful of remaining arguments are insubstantial,

   factually inaccurate, and legally flawed.




                                                 – 20 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 27 of 33 PageID #: 5633




                  1.      Biogen repurposed its drug-screening application four years after
                          it was filed

           Biogen insists it did not repurpose the ’514 patent application, but simply “amended the

   claims during prosecution, as is very common.” Br. 14, 24. That counterfactual argument drasti-

   cally understates the wholesale makeover the application received after Biogen learned the results

   of its Phase III trials. As originally filed, the application had a title (“Nrf2 Screening Assays and

   Related Methods and Compositions”), a single inventor (Dr. Lukashev) and claims that were de-

   voted to drug-screening methods. DTX1656 at 11 (amending title); DTX1016 at 5 (inventor

   Lukashev); JTX2182 at 40-42; PTX401 at 35-37; DTX1016 at 40-42 (original claims). All this

   changed four years after the application was originally filed, once Biogen had its Phase III trial

   results in hand. The title became “Treatment for Multiple Sclerosis,” Dr. O’Neill was added as an

   inventor, and all claims were replaced with new ones focusing narrowly on a specific dose (480

   mg) of a specific drug (DMF) to treat a specific disease (MS). DTX1656 at 11; DTX1657 at 13-

   18; DTX1656 at 2-4. It is true, as Biogen notes, that the patent specification “remained unchanged

   during prosecution.” Br. 24. But that is the very point. To maintain the application’s 2007 priority

   date, Biogen could not amend the specification. As a result, Biogen wound up with a fundamental

   disconnect between the 2007 specification, focused on drug-screening methods, and the 2011

   claims, addressed narrowly to a very specific treatment method. That clear repurposing resulted in

   a lack of written description and invalid claims.

           Biogen argues that the 2007 specification always described the “claimed methods of treat-

   ing MS” and the purportedly surprising efficacy of a 480 mg DMF dose. Br. 22, 25. But as Biogen

   itself notes, Dr. Lukashev, the only named inventor from 2007 to 2011, testified that he is not a

   skilled artisan with respect to treatment methods, and his only contributions “related to [drug]

   screening methods.” Br. 25; Tr. 277:8-278:5 (Lukashev). For his part, Dr. O’Neill testified that he


                                                  – 21 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 28 of 33 PageID #: 5634




   could not recall any involvement with the application before 2011. Tr. 565:16-566:1, 579:13-16,

   580:7-9 (O’Neill). If Dr. Lukashev contributed no treatment methods, and Dr. O’Neill had no in-

   volvement with the application until 2011, then how could the 2007 specification show possession

   of an effective MS treatment using 480 mg of DMF? More pointedly, if the inventors genuinely

   intended to describe that specific MS treatment, why would they have done so in this roundabout

   way—mentioning a 480 mg DMF dose once in the entire 28-plus column specification, and then

   as just one endpoint of a single dose range among many other dose ranges in a passage that makes

   no mention of MS? That “would be a highly elliptical, cryptic way to communicate possession”

   of the claimed treatment method, one indicative of a lack of written description. Quake v. Lo, 928

   F.3d 1365, 1376 (Fed. Cir. 2019) (no written description where two isolated statements in a 30-

   plus column specification provided “(at most) faint ‘blaze marks’” to the claimed method).

                  2.     Dr. Lukashev’s testimony is relevant to written description

           Biogen argues that Dr. Lukashev’s testimony “does not bear on” written description. Br.

   25-26. Not so. Biogen argues that Dr. Lukashev is not a skilled artisan “with respect to the claims

   at issue,” but it does not dispute that he researched DMF’s “mechanism of action” and that his

   “inventive work related to the screening methods disclosed in the ’514 patent.” Id. (emphasis

   added). Significantly, Biogen continues to rely on Example 3 involving the EAE animal model to

   supply written-description support for the claimed treatment methods. Br. 20-21. Biogen’s expert

   Dr. Wynn also relied on Example 3 extensively at trial. Tr. 483:20-484:19, 509:4-11, 512:11-17

   (Wynn). But it was Dr. Lukashev—not Dr. O’Neill—who provided the information for all three

   Examples in the patent. Tr. 288:11-23 (Lukashev). Dr. Lukashev testified that Examples 1-3 were

   directed to understanding DMF’s mechanism of action. Tr. 290:21-291:24 (Lukashev). He also

   testified unequivocally that Examples 1-3 did not involve the clinical treatment of MS, had



                                                 – 22 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 29 of 33 PageID #: 5635




   “nothing to do with the efficacy in clinical disease,” and gave no indication that DMF would be

   effective for treating MS at any particular dose. Tr. 291:25-293:2 (Lukashev).

           Dr. O’Neill’s testimony was equally unequivocal. He “did not design or carry out the[ ]

   experiments” in Examples 1-3, and he could not recall the experimental data in the specification

   itself or say whether it shed any light on therapeutically effective dosing of DMF in humans. Tr.

   560:5-16, 561:3-8, 562:8-14, 563:23-564:6 (O’Neill). Instead, Dr. O’Neill testified that he relied

   on data he reviewed when conducting confidential due diligence associated with Biogen’s acqui-

   sition of the Swiss company Fumapharm—data that were not disclosed in the patent specification.

   Tr. 564:15-21, 588:17-589:14 (O’Neill); see also § IV.A.1, infra. The inventors’ own testimony

   thus directly contradicts Biogen’s (and Dr. Wynn’s) continued reliance on Example 3 to show

   written-description support for a 480 mg dose of DMF to effectively treat MS. See Nuvo, 923 F.3d

   at 1381 (“Although inventor testimony cannot establish written description support where none

   exists in the four corners of the specification, it illuminates the absence of critical description in

   this case.”); Sanofi-Aventis, 2020 WL 1151191, at *27 (relying on inventor testimony in finding

   lack of written description).

                  3.      Mylan does not “demand more than written description law requires”

           Biogen argues incorrectly that Mylan applies the written description requirement too strin-

   gently. Br. 26. In fact, Mylan’s analysis tracks precisely what Federal Circuit law requires: an

   inventor must “convey[ ] with reasonable clarity to those skilled in the art that, as of the filing date

   sought, he or she was in possession of the invention, and demonstrate[ ] that by disclosure in the

   specification.” Nuvo, 923 F.3d at 1376 (citations and internal quotations omitted); Sanofi-Aventis,

   2020 WL 1151191, at *24-25, 28. The “essence of the written description requirement is that a

   patent applicant … must describe his or her invention so that the public will know what it is and



                                                   – 23 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 30 of 33 PageID #: 5636




   that he or she has truly made the claimed invention.” Nuvo, 923 F.3d at 1376-77 (citation omitted,

   emphasis added). To be sure, “experimental data demonstrating effectiveness” or a “theory or ex-

   planation of how or why a claimed composition will be effective” are not required. Id. at 1380.

   Nevertheless, “[a]lthough examples are not always required to satisfy the written description re-

   quirement, the lack of any disclosure of examples may be considered when determining whether

   the claimed invention is adequately described.” Boston Sci. Corp. v. Johnson & Johnson, 674 F.3d

   1353, 1364 (Fed. Cir. 2011). And as Nuvo makes clear, where “the specification provides nothing

   more than the mere claim that” a treatment method “might work, even though persons of ordinary

   skill in the art would not have thought it would work, the specification is fatally flawed.” 923 F.3d

   at 1381. That is the case here. See § III, infra.6

                   4.      Biogen’s criticisms of Dr. Greenberg are baseless

           Biogen criticizes Dr. Greenberg because he allegedly “did not consider ‘therapeutically

   effective dose’ or ‘therapeutically effective amount’ [as] defined in column 5, lines 52-59” of the

   patent, which Biogen argues include the concepts of “demyelination, axonal loss, and neuronal

   death.” Br. 27. Biogen is wrong. Biogen cites a single snippet from Dr. Greenberg’s testimony, in

   which he agreed that in his direct examination, “we didn’t call out th[e] specific paragraph” at

   column 5, lines 52-59. Tr. 440:24-441:10. But Biogen simply ignores multiple instances where

   Dr. Greenberg testified that the specification fails to disclose therapeutically effective amounts of




           6
            Biogen’s reliance on Alcon Research Ltd. v. Barr Laboratories, Inc., 745 F.3d 1180 (Fed.
   Cir. 2014) is off point. There, the specification “detail[ed] the claimed invention and provid[ed] a
   step-by-step description” of how skilled artisans could use it; provided “exemplary formulations”;
   “disclose[d] data generated by the inventor,” including comparisons to “more commonly used”
   products; and described dozens of “preferred examples” of the relevant compositions. Id. at 1191.
   Moreover, in that case the district court erred by conflating enablement and written description,
   and the patent challenger “adduced no evidence, let alone clear and convincing evidence, that was
   probative” of the written description requirement. Id. at 1191-92. None of that is true here.

                                                    – 24 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 31 of 33 PageID #: 5637




   DMF to treat MS—including by reducing demyelination, axonal loss, and neuronal death. See,

   e.g., Tr. 406:23-408:2 (Greenberg) (discussing Method 4 and noting “it goes on to indicate that

   you would ‘administer to the mammal a therapeutically effective amount of at least one neuropro-

   tective compound which has,’ and it outlines the formulas. And then it repeats the notion of slow-

   ing neurodegeneration, specifically talking about demyelination, axonal loss, and/or neuronal

   death,” and concluding there “is not any indication of a therapeutically effective amount.… It’s

   setting up a notion of how you would screen agents, as I read this … but it doesn’t define a dose

   as therapeutically effective for multiple sclerosis”); see also id. 414:11-415:14, 459:4-23 (no effi-

   cacy data in Example 3: “[T]here’s no clinical scoring of the mice presented. There’s no pathology

   of demyelination. There’s no pathology of axon loss. There’s no measuring of the immune sys-

   tem’s impact on the nervous system. All there is is taking the mouse and showing that the Nrf2

   pathway could change … that’s different than the model showing a therapeutically effective

   dose.”). Biogen cannot try to impeach Dr. Greenberg by ignoring large swaths of his testimony.

                                              CONCLUSION

           Biogen’s arguments cannot compensate for the fundamental failure of the ʼ514 patent’s

   specification to support the drastically different claims Biogen introduced years after filing. The

   Court should find those claims invalid for lack of written description under § 112.




                                                  – 25 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 32 of 33 PageID #: 5638




   Dated: April 17, 2020                    By:     /s/ Gordon H. Copland
                                                  Gordon H. Copland, Esq. WV Bar #828)
   Of Counsel:                                     gordon.copland@steptoejohnson.com
                                                  William J. O’Brien, Esq. (WV Bar #10549)
   Shannon M. Bloodworth                           william.obrien@steptoe-johnson.comu
   SBloodworth@perkinscoie.com                    Adam S. Ennis (WV Bar #1072)
   Brandon M. White                                 adam.ennis@steptoe-johnson.com
   BMWhite@perkinscoie.com                        STEPTOE & JOHNSON PLLC
   Michael A. Chajon                              400 White Oaks Boulevard
   MChajon@perkinscoie.com                        Bridgeport, WV 26330
   PERKINS COIE LLP                               Phone: (304) 933-8000
   700 Thirteenth Street, N.W., Suite 600
   Washington, D.C. 20005-3960              Attorneys for Defendant
   Phone: 202.654.6200                      MYLAN PHARMACEUTICALS INC.
   Facsimile: (202) 654.6211

   David L. Anstaett
   DAnstaett@perkinscoie.com
   Emily J. Greb
   EGreb@perkinscoie.com
   Andrew T. Dufresne
   ADufresne@perkinscoie.com
   PERKINS COIE LLP
   33 East Main Street, Suite 201
   Madison, WI 53703
   Phone: (608) 663-7460

   Courtney M. Prochnow
   CProchnow@perkinscoie.com
   PERKINS COIE LLP
   633 W. 5th Street, Suite 5850
   Los Angeles, CA 90071
   Phone: (310) 788-9900




                                            – 26 –
   11245867.1
Case 1:17-cv-00116-IMK-JPM Document 384 Filed 04/17/20 Page 33 of 33 PageID #: 5639




                                   CERTIFICATE OF SERVICE


                 I hereby certify that on the 17th day of April, 2020, I filed the foregoing “Post-Trial

   Reply Brief for Mylan Pharmaceuticals Inc.” with the Clerk of the Court using the CM/ECF system

   of the Court which will cause notice thereof to be served on the following counsel of record via

   email:


        Andrew E. Renison                                  James F. Companion
         andrew.renison@finnegan.com                        jfc@schraderlaw.com
        James B. Monroe                                    Sandra K. Law
         james.monroe@finnegan.com                          skl@schraderlaw.com
        Li Feng                                            Frank X. Duff
         li.feng@finnegan.com                               fxd@schraderlaw.com
        Sanya Sukduang                                     SCHRADER COMPANION DUFF
         sanya.sukduang@finnegan.com                       AND LAW, PLLC
        Jeanette M. Roorda                                 401 Main Street
         jeanette.roorda@finnegan.com                      Wheeling, WV 26003
        Paul W. Browning
         paul.browning@finnegan.com
        Lauren J. Dowty
         lauren.dowty@finnegan.com
        Laura P. Masurovsky
         laura.masurovsky@finnegan.com
        Aaron G. Glay
         aaron.clay@finnegan.com
        John E. Nappi
         john.nappi@finnegan.com
        Eric J. Fues
         eric.fues@finnegan.com
        FINNEGAN, HENDERSON, FARABOW,
        GARRETT & DUNNER, LLP
        901 New York Ave., NW
        Washington, DC 20001


                                                  /s/ Gordon H. Copland
                                                Gordon H. Copland, Esquire (WV Bar # 828)
                                                STEPTOE & JOHNSON PLLC
                                                400 White Oaks Blvd.
                                                Bridgeport, WV 26330
                                                Tel: (304) 933-8000
                                                gordon.copland@steptoe-johnson.com

                                                 – 27 –
   11245867.1
